              Case 6:18-bk-06259-KSJ        Doc 108     Filed 08/19/19     Page 1 of 3



                                        ORDERED.


         Dated: August 19, 2019




                          UNITED STATES BANKRUPTCY COURT
                             MIDDLE DISTRICT OF FLORIDA
                                  ORLANDO DIVISION
                                  www.flmb.uscourts.gov


In re:

DANA MICALLEF,                                              Case No. 6:18-bk-06259-KSJ
                                                            Chapter 7
                       Debtor.
__________________________________/


                              ORDER SUSTAINING
              TRUSTEE’S OBJECTION TO DEBTOR’S USE OF EXEMPTIONS

         THIS CASE came before the Court for hearing on August 13, 2019 at 9:30 a.m. (“Hearing”)

upon the Trustee’s Objection to Debtor’s Use of Exemptions (Doc. No. 75) and Debtor’s Response to

Trustee’s Objection to Debtor’s Use of Exemptions (Doc. No. 79). The Court finds:

         1.    The Debtor, Dana Micallef (the “Debtor”) purchased property located at 1888 John

Anderson Drive, Ormond Beach, FL 32176 (the “Property”) on June 16, 2016 just 846 days prior to

filing for Chapter 11 protection under the United States Bankruptcy Code on October 10, 2018. That

Chapter 11 was subsequently converted to Chapter 7 on January 23, 2019 (Doc. No. 48)

         2.    The Debtor claimed a $700,000.00 Exemption under Fla. Const. Art X,§4(a)(1), Fla. Stat.

Ann. §§222.01 and 222.02 (Homestead exemption statute) for the Property which is undisputed to be

his primary residence.

         3.    The purchase price of the Property was $621,000.00. The Debtor did not own a home

prior to the purchase of the Property. The Debtor made substantial improvements to the Property also
              Case 6:18-bk-06259-KSJ           Doc 108      Filed 08/19/19      Page 2 of 3




during the 846 days prior to filing, increasing the value of the property from the $621,000.00 purchase

price to $850,000.00. The mortgage due and owing on the Property at the time of filing was

$332,624.97. Market conditions did not contribute significantly to the increase in the value of the

Property.

        4.      On April 20, 2005, Congress enacted the Bankruptcy Abuse Prevention and Consumer

Protection Act of 2005 (“BAPCPA”) which added Section 522(p) to the Bankruptcy Code imposing a

limitation on Florida’s unlimited homestead exemption. Section 522(p) provides that “a debtor may not

exempt any amount of interest that was acquired by the debtor during the 1215-day period preceding

the date of the filing of the petition that exceeds in the aggregate $160,375.00 in value in ....(D) real or

personal property that the debtor or dependent of the debtor claims as a homestead.”

        5.      A Debtor’s interest in property acquired during the 1215 day period prior to filing

includes not only the interest acquired by making a down payment or by paying down the mortgage but

also the equity acquired by active conduct that improves the value of the property. The Debtor’s

improvements to the Property were active conduct that contributed to the increase in value.

        ACCORDINGLY, IT IS

        ORDERED:

        1.      The Trustee’s Objection to Debtor’s Use of Exemptions is SUSTAINED.

        2.      The Debtor’s homestead exemption is limited to $160,375.00 in accordance with 11

U.S.C. §522(p).

        3.      All interest in the Property, above and beyond the limit set forth in 11 U.S.C. §522(p)

of $160,375.00, and subject to any mortgages on the Property, is property of the estate and subject to

administration by the Chapter 7 Trustee. The Property is more particularly described as:

                The Southerly 96.5 feet of the Northerly 191.7 feet as measured along
                John Anderson Highway, of that portion of Lot 3, lying Westerly of the
                John Anderson Highway, KINGSTON PARK SUBDIVISION, as per
                map in Map Book 7, Page 30, Public Records of Volusia County,
                Florida, together with any and all riparian rights appertaining thereto.


                                                     2
             Case 6:18-bk-06259-KSJ          Doc 108     Filed 08/19/19      Page 3 of 3




       4.      The Debtor, Dana Micallef, shall cooperate as needed to facilitate the liquidation of the

property and in no way shall he hinder, delay or otherwise interfere with its liquidation.




Attorney, Cynthia E. Lewis, is directed to serve a copy of this order on interested parties who are non-

CM/ECF users and file a proof of service within 3 days of entry of the order.




                                                   3
